Citation Nr: 0812468	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06 21-344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder (also claimed as rashes, to include urticaria, 
angioedema, psoriasis ad lichen simplex chronicus).

2.  Entitlement to service connection for a skin disorder 
(also claimed as rashes, to include urticaria, angioedema, 
psoriasis ad lichen simplex chronicus).

3.  Whether the reduction of a 100 percent rating for major 
depressive disorder to 30 percent effective April 1, 2006 was 
proper.

4.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder. 

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1975 to September 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and January 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Received at the Board in association with a December 2007 
motion to advance the veteran's appeal on the docket were 
additional clinical records.  The veteran's representative 
waived her right to have the additional evidence reviewed by 
the RO under 38 C.F.R. § 20.1304 (2007).  

Pursuant to the December 2007 motion and the Board's granting 
thereof in March 2008, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

The issue of whether the reduction of a 100 percent rating 
for major depressive disorder to 30 percent effective April 
1, 2006 was proper was not specifically raised as an issue in 
April 2007 Statement of the Case but was addressed therein 
and in RO decisions. The issue is the subject of the 
veteran's notice of disagreement and her substantive appeal, 
and the Board intimates no prejudice to the veteran in 
addressing this matter on appeal.  

The veteran has claimed that she is no longer able to 
maintain gainful employment.  This matter is referred to the 
RO for appropriate action.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in May 2002 denied the claim to 
reopen service connection for a skin disorder; and that 
decision became final in the absence of a timely appeal.

2.  Evidence received since the May 2002 rating decision is 
neither cumulative nor redundant and it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a skin disorder.

3.  At the time of the reduction of a 100 percent rating for 
major depressive disorder to 30 percent, the evidence shows 
material improvement of the disability.

4.  The major depressive disorder is productive of 
occupational and social impairment, with deficiencies in most 
areas and related symptoms, but no more.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2002 rating decision, 
which denied the claim to reopen entitlement to service 
connection for a skin disorder (also claimed as rashes, to 
include urticaria, angioedema, psoriasis ad lichen simplex 
chronicus), is new and material, and the claim is reopened. 
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 3.159, 20.1103 (2007).

2.  The criteria for reduction in the evaluation of major 
depressive disorder from 100 to 30 percent, effective April 
1, 2006 were met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 3.344 (2007).

3.  The criteria for a 70 percent rating for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9434 (2007).   
   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection for a 
Skin Disorder (also Claimed as Rashes, to include Urticaria, 
Angioedema, Psoriasis ad Lichen Simplex Chronicus)

The procedural history of this appeal shows that in a May 
2002 rating decision, the RO denied the veteran's claim of 
service connection for a skin disorder. The evidence at that 
time included the veteran's service medical records that 
include treatment for urticaria, as well as post service 
medial records that show treatment for various skin problems. 
It was determined that there was no evidence to relate the 
veteran's skin pathology to service. The veteran was notified 
of the decision in May 2002 and an appeal did not ensue. 

The veteran attempted to reopen her claim in July 2003.  
Among the additional evidence received at that time and since 
then, includes post service United States Coast Guard medical 
records dated in late 1993 and 1994, revealing treatment for 
hives. VA treatment records for in 2005 show treatment for 
chronic urticaria. A July 2006 statement from the veteran's 
father reported that she suffers from horrific skin hives.

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

Additional records have been received since the May 2002 
final rating decision. This evidence includes medical 
information revealing the veteran's postservice treatment for 
hives and chronic urticaria, along with a pertinent statement 
from her father regarding her hives disorder. This evidence 
was not available and was not considered at the time of the 
May 2002 final rating decision. Medical evidence of a current 
disability along with medical evidence of in-service 
incurrence or aggravation of a disease or injury are 
necessary components for a claim of service connection. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). Urticaria may 
be either acute or chronic. See Dorlands Illustrated Medical 
Dictionary 1994 (30th ed. 2003). As a result, the Board is 
compelled to conclude that this evidence is new in that it is 
neither cumulative nor redundant, and also that it is 
material since the evidence so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).

In that new and material evidence has been received, the 
Board determines that the veteran's claim of service 
connection for a skin disorder (also claimed as rashes, to 
include urticaria, angioedema, psoriasis ad lichen simplex 
chronicus), is reopened.

In this case, the Board has reopened the claim of service 
connection for a skin disorder (also claimed as rashes, to 
include urticaria, angioedema, psoriasis ad lichen simplex 
chronicus), and is remanding the claim as will be discussed 
subsequently. The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the veteran that may exist in this case are not 
prejudicial to the veteran at this time.

II.  Whether the Reduction of a 100 percent Rating for Major 
Depressive Disorder to 30 Percent Effective April 1, 2006 was 
Proper.

The veteran was initially granted service connection for a 
psychiatric disorder, diagnosed as a mood disorder associated 
with service-connected airway disease, in a May 2003 rating 
decision. The veteran's mood disorder was evaluated as 10 
percent disabling effective from June 26, 2001.  

At a November 2003 VA medical examination for mental 
disorders it was reported that she last worked in August 
2003, and that she was disabled from the civil service. The 
veteran's mood was depressed and her concentration, 
attention, and memory were described as poor. The examiner 
stated that the veteran's inability to be gainfully employed 
appeared evident, and she had a worsening psychiatric 
condition. The diagnosis was major depressive disorder and 
her current Global assessment of Function (GAF) score was 30-
35.  

In an April 2004 rating decision, the veteran was awarded a 
100 percent disability evaluation for major depression, 
effective July 7, 2003.

A VA medical examination for mental disorders was performed 
in May 2005. The veteran's past and present medical, 
psychological, and psychosocial history was reported. The 
veteran reported depression, a little difficulty with 
attention and concentration, sleep disturbance, and anxiety. 
The veteran was last employed in 2003 as an accounting 
technician.  It was reported that she was not working because 
she was disabled. She reported problems breathing, crying, 
anxiety and problems getting up to go to work.  A mental 
status examination was performed. It was reported that the 
veteran was adequately groomed but with poor hygiene. She was 
somewhat cooperative, although extremely histrionic. It was 
reported that her presentation was exaggerated and 
embellished. Her speech was described as mostly relevant and 
she was oriented in all spheres. 

The examiner commented that it was difficult to determine 
that the veteran's psychological condition and circumstances 
were severe enough to warrant a GAF score of 30-35 as given 
in November 2003. There were no delusions or hallucinations, 
and the veteran was able to concentrate enough to drive and 
run errands for her mother who she cared for as well as her 
husband. Her current functions suggested a higher level of 
functioning and capacity to manage. The examiner stated that 
the veteran was likely more functional and intact than her 
presentation would suggest. The diagnosis was moderate major 
depression, generalized anxiety disorder. The GAF was 56.  

In an August 2005 rating decision, it was proposed that the 
veteran's major depressive disability evaluation be reduced 
from a 100 percent to a 30 percent rating based on the most 
recent VA medical records. 

In a letter issued by the RO on August 12, 2005 the veteran 
was notified of the proposed reduction in her disability 
evaluation for her major depression, and afforded 60 days to 
submit additional evidence regarding the proposed reduction, 
and request a personal hearing on the matter.

VA outpatient clinical records dated from May 2005 through 
November 2005 show the veteran received ongoing mental health 
care for a variety of symptoms and complaints, with reports 
of depression and anxiety. A VA treatment record dated in 
October 2005 revealed that the veteran's GAF was 55.  

A rating decision dated in January 2006 finalized the 
reduction in the veteran's disability evaluation for a major 
depressive disorder from 100 to 30 percent, effective April 
1, 2006. It was indicated that the veteran's disability no 
longer warranted a higher disability evaluation and that 
evidence indicated that her condition had improved.       

Analysis

Preliminarily, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that a claim 
stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating. Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a).

For ratings that are in effect for five years or more, the RO 
must consider the provisions of 38 C.F.R. § 3.344(a) and (b) 
before it may order a reduction in rating. 38 C.F.R. § 
3.344(c), provides that although the provisions of paragraphs 
(a) and (b) of that section do not apply to disabilities 
which have not become stabilized and are likely to improve, 
"[r]eexaminations disclosing improvement...in these 
disabilities will warrant reduction in rating."  In this 
case, the disability rating for the veteran's service-
connected major depressive disorder was in effect for less 
than five years as of the date it was reduced on April 1, 
2006. Therefore, the provisions of 38 C.F.R. § 3.344 are not 
for application.   

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines. First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing. If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction. 38 C.F.R. § 
3.105(e), (i)(2). The effective date of the reduction will be 
the last day of the month in which a 60 day period from the 
date of notice to the veteran of the final action expires. 38 
C.F.R. § 3.105(e), (i)(2)(i).

The veteran was originally assigned a 100 percent evaluation, 
effective July 7, 2003 for major depressive disorder under 38 
C.F.R. § 4.132, Diagnostic Code 9434. 

The veteran argues, basically, that the evidence does not 
show material improvement in her major depressive disorder. 
However, review of the May 2005 VA mental disorder 
examination reveals findings, comments, and conclusions that 
suggest material improvement in her disability. The 
aforementioned examination shows the veteran was not working, 
and that there was moderate disablement due to the major 
depressive disorder, as reflected in the examination 
diagnosis, and the GAF score of 56. According to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

The veteran's 100 percent disability rating was based on a 
November 2003 mental examination where it was reported that 
she had a worsening psychiatric condition with memory and 
concentration problems, and that her GAF score was 30-35. The 
veteran was not working at that time, and there is no 
indication that she was following a regimen precluding work 
as specified in 38 C.F.R. § 3.343 (a). From a review of the 
evidence, it seems clear that there had been improvement of 
the veteran's major depressive disorder, including under 
ordinary conditions of life.  

In sum, the Board affirms the propriety of the RO's rating 
reduction. The evidence shows there was material improvement 
in the veteran's major depressive disorder sufficient to 
warrant reduction from 100 percent to 30 percent under the 
applicable rating criteria. In reaching its decision, the 
Board has been mindful of the benefit- of-the doubt doctrine. 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


III.  Entitlement to a Rating in Excess of 30 Percent for 
Major Depressive Disorder

It is asserted that the veteran's major depressive disorder 
is more disabling than the current 30 percent evaluation 
indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is currently in receipt of a 30 percent 
disability evaluation for major depressive disorder under the 
general rating formula for mental disorders. 38 C.F.R. § 
4.132, Diagnostic Code 9434. Diagnostic Code 9434 provides 
that a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).
 
VA clinical records dated from March 2006 through April 2007 
show the veteran received ongoing treatment and therapy for 
major depression. GAF scores were from 56 to 45.

A medical examination for mental disorders was performed in 
April 2007.  The veteran's social and industrial background 
was reported. It was stated that she lived with her grandson 
and her husband. She was last employed in 2003. The mental 
status examination revealed that the veteran presented 
casually dressed with good hygiene. Her orientation was 
intact and her intellectual functioning was described as 
average. Her speech was normal and her mood was described as 
depressed with congruent affect. She was tearful throughout 
the examination. Her thought processes were clear and goal 
directed. She had sleep disturbance. Reportedly, the veteran 
engaged in no social activities. She had poor memory and 
reported difficulties with concentration. She stated that she 
did not have a desire to do anything. It was stated that 
psychological testing endorsed subjective cognitive and 
vegetative symptoms of depression, classifying her depression 
as extremely severe. The diagnosis was major depressive 
disorder, severe, without psychotic features. The GAF was 35.

Analysis 

As indicated previously, the veteran is currently in receipt 
of a 30 percent disability evaluation for major depressive 
pursuant to Diagnostic Code 9434. The clinical evidence shows 
that veteran has substantial psychological disablement. The 
record clearly indicates that her primary symptom is 
depression, and depressed mood. It is noteworthy that 
reportedly, the veteran stated that she did not have a desire 
to do anything. The most recent medical findings also show 
she has significant sleep disturbance, along with problems 
with both her memory and concentration. The current record is 
absent for much if any indication of social contact other 
than with her husband and grandson, suggestive of social 
isolation. It is also important to note that there is 
indication of a substantial decrease in the veteran's 
functioning as GAF scores from clinical records in the recent 
past have decrease from 45-56 to 35. Moreover, psychological 
testing results and medical opinion have specifically 
described the extent of the veteran's major depression as 
severe.      

With respect to the veteran's industrial inadaptability, the 
record shows that she has not been employed since 2003. In 
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), the 
U.S. Court of Appeals for Veterans Claims has held that 
evidence considered in determining the level of impairment 
under the regulation setting forth general disability rating 
formula for mental disorders is not restricted to the 
symptoms provided in the diagnostic code; instead the rating 
specialist must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment.

In any event, the Board is required to render a determination 
based on the entire evidentiary data of record. Based on the 
foregoing, the Board finds that the veteran's disability 
picture more closely approximates the criteria necessary for 
a 70 disability evaluation. 38 C.F.R. § 4.7. The Board finds 
there is occupational and social impairment, with 
deficiencies in most areas along with relevant symptoms that 
equate to the 70 percent disability evaluation under 
Diagnostic Code 9434. 

The Board is unable to conclude that the veteran's major 
depressive disorder results in total occupational and social 
impairment. While the Board recognizes that the veteran's 
major depressive disorder includes symptomatology listed for 
the current 70 percent rating. The evidence does not suggest 
or indicate a finding that the criteria for the next higher 
rating (100 percent) have been met. There is no medical 
evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Should the severity of the disability increase in the future, 
the veteran may always advance a claim for an increased 
rating.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert, supra.  In the 
present case, the weight of the evidence is in favor of the 
veteran's claim, and a 70 percent disability evaluation for 
major depressive disorder is warranted, but no more.  

Any defect with respect to the effective date portion of 
notice provided to the veteran will be rectified by the RO 
when it effectuates the award of the issue. Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Duties to Notify and Assist

With respect to the veteran's claim that the reduction in the 
disability evaluation for major depressive disorder was 
improper, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to the 
reduction of the disability evaluation, an August 2005 rating 
decision and letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
that pertained to the issue of the reduction.  38 C.F.R. § 
3.159(b) (1).  As to the increased rating claim, notice was 
provided in letters of January and July 2006.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to obtain evidence necessary in 
connection with the rating reduction. 38 U.S.C.A. § 5103A 
(a), (b) and (c). The veteran was afforded the opportunity 
for a personal hearing, but she declined a hearing. The 
veteran has not identified any medical records for the RO to 
obtain on her behalf, for consideration in this claim.

VA has conducted medical inquiry in the form of a VA 
compensation examination. (38 U.S.C.A. § 5103A(d). 38 C.F.R. 
§ 3.159(c)(4). As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to- assist has been complied with.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder (also claimed as rashes, to include urticaria, 
angioedema, psoriasis ad lichen simplex chronicus), to this 
extent the claim is granted.

The reduction of a 100 percent rating for major depressive 
disorder to 30 percent, effective April 1, 2006 was proper, 
to this extent, the appeal is denied. 

A 70 percent rating for major depressive disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

The claim of service connection for a skin disorder (also 
claimed as rashes, to include urticaria, angioedema, 
psoriasis ad lichen simplex chronicus) has been reopened. 
Review of the record shows that during service the veteran 
received treatment for skin problems, including treatment for 
urticaria. Postservice medical records also show treatment 
for skin problems including treatment for chronic urticaria.  
The law requires that VA provide a medical examination or 
obtain a medical opinion if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and establishes that the veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatology examination, to determine "if 
it is as least as likely as not" (meaning 
likelihood of at least 50%), that a skin 
disorder, if any, including rashes, 
urticaria, angioedema, or psoriasis ad 
lichen simplex chronicus are etiologically 
related to a disorder, injury or incident 
of service. The veteran's claims folder 
must be made available to the examiner for 
review in connection with the examination. 
The complete rationale for all opinions 
expressed by the examiner should be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should consider all additional 
records associated with the claims folder. 
If the benefit sought on appeal remains 
denied, the RO should issue a Supplemental 
Statement of the Case, and the veteran and 
her representative should be afforded time 
in which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


